     Case 2:18-cv-03197-KJM-KJN Document 25 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DEXTER BROWN,                                       No. 2:18-cv-3197 KJM KJN P
11                        Plaintiff,
12            v.                                          ORDER
13    UNITED STATES, et al.,
14                        Defendants.
15

16           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On November 8, 2019, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days. After receiving two extensions of

22   time, on February 12, 2020 plaintiff filed objections to the findings and recommendations.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis.

26   /////

27   /////

28   /////
                                                          1
     Case 2:18-cv-03197-KJM-KJN Document 25 Filed 09/14/20 Page 2 of 2

 1          On the same day he filed his objections, plaintiff filed a proposed second amended
 2   complaint. Plaintiff previously amended his complaint as of right. Fed. R. Civ. P. 15. Plaintiff
 3   may amend his complaint only “once as a matter of course.” Fed. R. Civ. P. 15(a)(1). Plaintiff
 4   did not seek leave to amend the complaint. Fed. R. Civ. P. 15(a)(2). In any event, plaintiff again
 5   names as defendants the United States and FBI agent Veltri; thus, the proposed amendment fails
 6   to name individuals responsible for the alleged wrongful conditions of his confinement. As
 7   plaintiff has been informed, “[p]laintiff has no constitutional right to an FBI investigation of
 8   plaintiff’s claims.” (ECF No. 15 at 6.)1
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The findings and recommendations filed November 8, 2019, are adopted in full;
11          2. Plaintiff’s application to proceed in forma pauperis (ECF Nos. 6, 8) is denied;
12          3. Plaintiff’s request for preliminary injunctive relief (ECF No. 14) is denied;
13          4. This action is dismissed without leave to amend as frivolous and for failure to state a
14   claim upon which relief may be granted; and
15          5. This action is terminated.
16   DATED: September 13, 2020.
17

18

19

20

21
     1
22     On May 8, 2020, in Dexter Brown v. Ram, No. 20-cv-0154 KJN P (E.D. Cal.), an order the
     clerk of court mailed to plaintiff was returned as undeliverable, marked “deceased.” Id. A court
23   may take judicial notice of court records. See, e.g., Bennett v. Medtronic, Inc., 285 F.3d 801, 803
     n.2 (9th Cir. 2002) (“[W]e may take notice of proceedings in other courts, both within and
24   without the federal judicial system, if those proceedings have a direct relation to matters at issue”)
     (internal quotation omitted). Moreover, the inmate locator website for the California Department
25   of Corrections and Rehabilitation (“CDCR”) no longer lists plaintiff as housed in CDCR custody.
26   In light of plaintiff’s apparent death, it is impossible for him to prosecute this action. The
     undersigned has considered whether to appoint counsel to represent plaintiff’s estate, but finds
27   there are no exceptional circumstances for doing so in this case. See 28 U.S.C. § 1915(e)(1);
     Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332,
28   1335-36 (9th Cir. 1990); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
                                                          2
